      Case 7:17-cv-07307-NSR-PED Document 950 Filed
                                              a —i  06/15/21
                                                       3. (^ Page 1 of 1
                                                             ^' H<-^                              ^o' ^
                                              f
                                            ^ (po^\



                                                      f   (^t^V




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW rORK
                                                      x
DEWITT MCGRIFF,                                              ] 7-CV-7307 (NSR)(?D)V; ~^ ; I. i               ] -->..

                                                                                                        u;-;..^.-.,^




                                        Plaintiff,
                                                            ORDER AUTHORIZING THE
                      ~ against -                           DEPOSITION OF
                                                            INCARCERATED PLAINTIFF
Superintendent KEYSER; Hearing Officer
POLIZZI; Director of SHU VE^ETTOZZI;
Investigator KEYSER,

                                        Defendants.
                                                      x

       Pursuant to Federal Ru|e of Civil Procedure 30(a)(2)(B), it is hereby ORDERED that an

Assistant Attorney General ma^ take the deposition of plaintiff, Dewitt McGriff, DFN 97-A-6773,
                                ^
by videoconfcrencc before a notary public, or some other officer authorized to administer oaths by

the laws of the United States or of the State of New York, at any New York State Correctional

Facility, upon notice to the plaintiff and Superintendent of the correctional facility where he is

located, and


       Plaintiff is further advised that if he fails to attend and complete his own deposition, the

Court may impose sanctions pursuant to Fed. R. Civ, P, 37(d), which may include an order

dismissing the compiaint in this action.

Dated: Whit.e  Plains,
       ^Vhit.e Pl a:   New York

         i (S                       ,2021




                                                      'HO>^-P>AUL E, DAVISON
                                                      United States Magistrate Judge
